Order filed January 6, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                  Nos. 11-21-00145-CR & 11-21-00200-CR
                                __________

                     DANIEL RAY GARCIA, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 106th District Court
                             Gaines County, Texas
                    Trial Court Cause Nos. 19-5086 & 16-4669


                                     ORDER
      We have reviewed the “Motion to Recuse the Justices of the 11th Court of
Appeals” filed in this cause on December 15, 2021, as it pertains to seeking the
recusal of Chief Justice John M. Bailey. Pursuant to Rule 16.3(b) of the Texas
Rules of Appellate Procedure, Chief Justice Bailey has considered the motion in
chambers. Chief Justice Bailey has found no reason to recuse himself and, pursuant
to Rule 16.3(b), has certified the issue to the entire court for a determination by the
other justices of this court.1 See TEX. R. APP. P. 16.3(b). Justice W. Stacy Trotter
and Justice W. Bruce Williams have decided the matter without Chief Justice
Bailey’s participation.
       The recusal of appellate judges is controlled by Rule 16 of the Texas Rules of
Appellate Procedure. The grounds for recusal of an appellate court justice are
provided in the Texas Rules of Civil Procedure. TEX. R. APP. P. 16.2; see TEX. R.
CIV. P. 18b. We find no reason for Chief Justice Bailey to recuse himself and hold
that none of the grounds set out in Rule 18b are applicable to Chief Justice Bailey in
this case. See TEX. R. CIV. P. 18b; see also Manges v. Guerra, 673 S.W.2d 180,
185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco
2001, pet. denied).
       The request for the recusal of Chief Justice John M. Bailey is denied.


                                                                  PER CURIAM


January 6, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Trotter, J.,
and Williams, J.

Bailey, C.J., not participating.




       1
        A copy of Chief Justice Bailey’s written certification is attached to this order.

                                                     2